                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PURVI, LLC,                                                CIVIL ACTION
                      Plaintiff,

              v.

NATIONAL FIRE & MARINE                                     NO. 19-4250
INSURANCE COMPANY,
               Defendants.

                                          ORDER

       AND NOW, this 18th day of November, 2019, upon consideration of Defendant’s

Motion to Dismiss Count II of Plaintiff’s Complaint for Failure to State a Claim (ECF 10) and

Plaintiff’s Response thereto (ECF 14), IT IS ORDERED that Defendant’s Motion is

GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s request to file a Second Amended

Complaint is DENIED.



                                                   BY THE COURT:


                                                   /s/Wendy Beetlestone, J.

                                                   _______________________________
                                                   WENDY BEETLESTONE, J.
